




Exhibit 10.47
ENERSYS
AWARD AGREEMENT FOR EMPLOYEES – MARKET SHARE UNITS
UNDER THE SECOND AMENDED AND RESTATED
2010 EQUITY INCENTIVE PLAN
THIS AWARD AGREEMENT FOR EMPLOYEES – MARKET SHARE UNITS (this “Agreement”),
dated as of _________, is between ENERSYS, a Delaware corporation (the
“Company”), and the individual identified on the signature page hereof (the
“Participant”).
BACKGROUND
A.The Participant is currently an employee of the Company or one of its
Subsidiaries.
B.The Company desires to (i) provide the Participant with an incentive to remain
in the employ of the Company or one of its Subsidiaries, and (ii) increase the
Participant’s interest in the success of the Company by granting market share
units, a form of restricted Stock Unit under the Plan (the “Market Share
Units”), to the Participant.
C.This grant of Market Share Units is (i) made pursuant to the Second Amended
and Restated EnerSys 2010 Equity Incentive Plan (the “Plan”); (ii) made subject
to the terms and conditions of this Agreement; (iii) made conditional on
stockholder approval of the Plan at the annual meeting of stockholders to be
held in July, 2015; and (iv) not employment compensation nor an employment right
and is made in the sole discretion of the Company’s Compensation Committee.
AGREEMENT
NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, the parties hereto, intending to be legally bound, agree as
follows:
1.Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Market Share Units shall be subject to the Plan.
The terms of the Plan and the Background provisions of this Agreement are hereby
incorporated into this Agreement by reference. and made a part hereof as if set
forth in their entirety in this Section 1. If there is a conflict or an
inconsistency between the Plan and this Agreement, the Plan shall govern.

1



--------------------------------------------------------------------------------




2.Grant of Market Share Units.
(a)Subject to the provisions of this Agreement and pursuant to the provisions of
the Plan, the Company hereby grants to the Participant the number of Market
Share Units specified on the signature page of this Agreement. The Company shall
credit to a bookkeeping account maintained by the Company, or a third party on
behalf of the Company, for the Participant’s benefit, the number of Market Share
Units, each of which shall be deemed to be the equivalent of one share of the
Company’s Common Stock.
If the Company declares and pays a dividend or distribution on Common Stock in
the form of cash, then a number of additional Market Share Units shall be
credited to the Participant as of the payment date for such dividend or
distribution equal to the result of dividing (i) the product of the total number
of Market Share Units credited to the Participant as of the record date for such
dividend or distribution (other than previously settled or forfeited Market
Share Units) times the per share amount of such dividend or distribution, by
(ii) the Fair Market Value of one share of Common Stock as of the record date
for such dividend or distribution. Any Market Share Units payable under this
subsection to the Participant shall: (A) be or become vested to the same extent
as the underlying Market Share Unit, (B) be settled as provided under Section
3(d) for such underlying Market Share Unit, and (C) be subject to the Payout
Factor (as defined below) that applies to such underlying Market Share Unit.
(b)If the Company declares and pays a dividend or distribution on Common Stock
in the form of additional shares, or there occurs a forward split of Common
Stock, then a number of additional Market Share Units shall be credited to the
Participant as of the payment date for such dividend or distribution or forward
split equal to (i) the number of Market Share Units credited to the Participant
as of the record date for such dividend or distribution or split (other than
previously settled or forfeited Market Share Units), multiplied by (ii) the
number of additional shares actually paid as a dividend or distribution or
issued in such split in respect of each outstanding share of Common Stock. Any
Market Share Units payable under this subsection to the Participant shall: (A)
be or become vested to the same extent as the underlying Market Share Unit, (B)
be settled as provided under Section 3(d) for such underlying Market Share Unit,
and (C) be subject to the Payout Factor that applies to such underlying Market
Share Unit.
3.Terms and Conditions. All of the Market Share Units shall initially be
unvested.
(a)    Vesting. Except as otherwise provided in this Section 3, the Market Share
Units shall be subject to the restrictions and conditions set forth herein.
Vesting of the Market Share Units is conditioned upon the Participant remaining
continuously employed by the Company or a Subsidiary following the Date of Grant
until the third anniversary of the Date of Grant (the “Vesting Date”), subject
to the provisions of this Section 3.

2



--------------------------------------------------------------------------------




(i)The Market Share Units shall vest to the extent provided in the following
schedule (the “Normal Vesting Schedule”):
(A)
TSR Performance
(B)
Payout Factor
(C)
Number of Market Share Units Vested
If TSR Performance is less than -.25
Payout Factor equals 0
Number of Market Share Units specified on the signature page of this Agreement
plus any additional Market Share Units credited under Sections 2(b) and (c)
multiplied by the Payout Factor in Column B.
If TSR Performance is equal to or greater than -.25 but not more than +.25
Payout Factor equals TSR Performance plus .75
If TSR Performance is greater than +.25
Payout Factor is equal to 1.0 plus (1.333 times (TSR Performance minus .25)





(ii)For purposes of the table set forth above—
(A)    “Share Price” shall equal the average of the closing share prices of the
Company’s Common Stock during the ninety (90) calendar days immediately
preceding the Vesting Date or Date of Grant, as applicable. If there were no
trades on the Vesting Date or Date of Grant, the closing prices during the
ninety (90) calendar days immediately preceding the most recent date on which
there were trades shall be used.
(B)    “Company TSR” shall mean the total shareholder return of the Company and
shall equal the sum of (I) the Share Price on the Vesting Date and (II) the
aggregate amount of any cash dividends paid on a per share basis on any shares
of Common Stock (calculated as if such dividends had been reinvested in Common
Stock on the date the dividends were paid) during the period between the Date of
Grant and the Vesting Date.
(C)    “Payout Factor” shall be rounded to the nearest hundredth (two places
after the decimal), except that if the “Payout Factor” equals more than 2.00,
the Payout Factor used in Column C shall be 2.00.
(D)    “TSR Performance” shall equal the quotient obtained by dividing (I) the
difference between (x) the Company TSR on the Vesting Date, less (y) the Share
Price on the Date of Grant, by (II) the Share Price on the Date of Grant.
(ii)    Any Market Share Units that fail to vest because the employment
condition is not satisfied shall be forfeited, subject to the special provisions
set forth in subsections (iv) through (vi) of this Section 3.

3



--------------------------------------------------------------------------------




(iii)    In the event of a Change in Control prior to the Vesting Date where the
holders of the Company’s Common Stock receive cash consideration for their
Common Stock in consummation of the Change in Control, the Market Share Units
shall immediately become vested. Any Market Share Unit that vests as a result of
a Change in Control under this subsection shall vest based on the Payout Factor
determined by substituting the date of such Change in Control for the Vesting
Date.
(iv)    If the Participant’s employment terminates due to death or Permanent
Disability, or if, on or within two years after a Change in Control (other than
a Change in Control described in Section 3(a)(iv) above), the Participant
terminates employment for Good Reason, or is terminated by the Company without
Cause, Market Share Units not previously vested shall immediately become vested
based on the Payout Factor determined by substituting the date of such
termination of employment for the Vesting Date.
(v)    In the event of the Participant’s Retirement, the Compensation Committee
may determine, in its sole discretion, whether and the manner in which Market
Share Units not previously vested (or any portion thereof) shall be vested and
be settled pursuant to Section 3(d). In the absence of Compensation Committee
action, upon such Retirement, the Market Share Units which have not vested as of
the date of such termination shall vest pro-rata as of the date of the
Participant’s Retirement; provided, however, that such Market Share Units shall
be subject to the restrictions on transfer contained in Section 3(b) of this
Agreement until the Vesting Date. All such Market Share Units which shall not
have vested as a result of such Retirement shall revert to the Company without
consideration of any kind and to the extent the Participant’s Retirement date
and Vesting Date under this Section 3(a)(vi) are in different tax years, any
amount payable under this subsection shall constitute the payment of
nonqualified deferred compensation, subject to the requirements of Code Section
409A.
The number of Market Share Units vesting pro-rata upon an event described in the
penultimate sentence of the foregoing paragraph of this Section 3(a)(vi) shall
be calculated by taking a fraction where the denominator is equal to number of
months during the Normal Vesting Schedule (“Vesting Period”), and the numerator
is equal to the number of completed months that the Participant was employed or
provided service to the Company or one of its Subsidiaries during the Vesting
Period, with the total number of Market Share Units awarded multiplied by such
fraction multiplied (rounding up the nearest whole number).
(b)    Restrictions on Transfer. Until the earlier of the Settlement Date (as
defined below), the date of a Change in Control described in Section 3(a)(iv),
the date of a termination of employment described in Section 3(a)(v), or as
otherwise provided in the Plan, no transfer of the Market Share Units or any of
the Participant’s rights with respect to the Market Share Units, whether
voluntary or involuntary, by operation of law or otherwise, shall be permitted.
Unless the Company’s Compensation Committee determines otherwise, upon any
attempt to transfer any Market Share Units or any rights

4



--------------------------------------------------------------------------------




in respect of the Market Share Units before the earlier of the Settlement Date,
the date of a Change in Control described in Section 3(a)(iv), the date of a
termination of employment described in Section 3(a)(v), such unit, and all of
the rights related to such unit, shall be immediately forfeited by the
Participant and transferred to, and reacquired by, the Company without
consideration of any kind.
(c)    Forfeiture. Upon termination of the Participant’s employment with the
Company or a Subsidiary for any reason other than one of the reasons set forth
in subsections (v) and (vi) of Section 3(a), the Participant shall forfeit any
and all Market Share Units which have not vested as of the date of such
termination and such units shall revert to the Company without consideration of
any kind.
(d)    Settlement. Market Share Units not previously forfeited shall be settled
on the earlier of the Settlement Date, the date of a Change in Control described
in Section 3(a)(iv), the date of a termination of employment described in
Section 3(a)(v) by delivery of one share of common stock for each Market Share
Unit being settled or, if determined by the Compensation Committee in its sole
discretion, by a payment of cash equal to the Fair Market Value of one share of
Common Stock for each Market Share Unit being settled. If the Participant dies
following a Retirement described in Section 3(a)(vi) prior to the Vesting Date,
in such case, the Company shall deliver one share of common stock for each
Market Share Unit not previously forfeited and being settled or, if determined
by the Compensation Committee in its sole discretion, by a payment of cash equal
to the Fair Market Value of one share of Common Stock for each March Share Unit
being settled to the Participant’s estate (or beneficiary) upon his or her
death. The “Settlement Date” shall be the first anniversary of the Vesting Date.
4.    Noncompetition. The Participant agrees with the Company that, for as long
as the Participant is employed by the Company or any of its Subsidiaries and
continuing for twelve (12) months (or such longer period as may be provided in
an employment or similar agreement between the Participant and the Company or
one of its Subsidiaries or as provided in the last sentence of this Section 4)
following a termination of such employment under Sections 3(a)(v) or (vi) of
this Agreement or that occurs after any of the Market Share Units have vested,
the Participant will not, without the prior written consent of the Company,
directly or indirectly, and whether as principal or investor or as an employee,
officer, director, manager, partner, consultant, agent, or otherwise, alone or
in association with any other person, firm, corporation, or other business
organization, engage or otherwise become involved in a Competing Business in the
Americas, Europe, Middle East or Asia, or in any other geographic area
throughout the world (a) in which the Company or any of its Subsidiaries has
engaged during such period in any of the activities that comprise a Competing
Business during the Participant’s employment, or (b) in which the Participant
has knowledge of the Company’s plans to engage in any of the activities that
comprise a Competing Business (including, without limitation, in any area in
which any customer of the Company or any of its Subsidiaries may be located);
provided, however, that the provisions of this Section 4 shall apply solely to
those activities of a Competing Business, with which the

5



--------------------------------------------------------------------------------




Participant was personally involved or for which the Participant was responsible
while employed by the Company or its Subsidiaries during the twelve (12) month
period preceding termination of the Participant’s employment. This Section 4
will not be violated, however, by the Participant’s investment of up to
US$100,000 in the aggregate in one or more publicly-traded companies that engage
in a Competing Business. The restrictions of this Section 4 shall also apply
during the continued settlement period after Retirement described in Section
3(a)(vi).
5.    Wrongful Solicitation. As a separate and independent covenant, the
Participant agrees with the Company that, for so long as the Participant is
employed by the Company or any of its Subsidiaries and continuing for twelve
(12) months (or such longer period as may be provided in an employment or
similar agreement between the Participant and the Company or one of its
Subsidiaries or as provided in the last sentence of this Section 5) following a
termination of such employment under Sections 3(a)(v) or (vi) of this Agreement
or that occurs after any of the Market Share Units have vested, the Participant
will not engage in any Wrongful Solicitation. The restrictions of this Section 5
shall also apply during the continued settlement period after Retirement
described in Section 3(a)(vi).
6.    Confidentiality; Specific Performance.
(a)    The Participant agrees with the Company that the Participant will not at
any time, except in performance of the Participant’s obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity, or other organization (other than the
Company, or its employees, officers, directors, stockholders, or agents) or use
for the Participant’s own benefit any information deemed to be confidential by
the Company or any of its Affiliates (“Confidential Information”) relating to
the assets, liabilities, employees, goodwill, business, or affairs of the
Company or any of its Affiliates, including, without limitation, any information
concerning past, present, or prospective customers, manufacturing processes,
marketing, operating, or financial data, or other confidential information used
by, or useful to, the Company or any of its Affiliates and known (whether or not
known with the knowledge and permission of the Company or any of its Affiliates
and whether or not at any time prior to the Date of Grant developed, devised, or
otherwise created in whole or in part by the efforts of the Participant) to the
Participant by reason of the Participant’s employment with, equity holdings in,
or other association with the Company or any of its Affiliates. The Participant
further agrees that the Participant will retain all copies and extracts of any
written Confidential Information acquired or developed by the Participant during
any such employment, equity holding, or association in trust for the sole
benefit of the Company, its Affiliates, and their successors and assigns. The
Participant further agrees that the Participant will not, without the prior
written consent of the Company, remove or take from the Company’s or any of its
Affiliate’s premises (or if previously removed or taken, the Participant will
promptly return) any written Confidential Information or any copies or extracts
thereof. Upon the request and at the expense of the Company, the Participant
shall promptly make all disclosures, execute all

6



--------------------------------------------------------------------------------




instruments and papers, and perform all acts reasonably necessary to vest and
confirm in the Company and its Affiliates, fully and completely, all rights
created or contemplated by this Section 6. The term “Confidential Information”
shall not include information that is or becomes generally available to the
public other than as a result of a disclosure by, or at the direction of, the
Participant.
(b)    The Participant agrees that upon termination of the Participant’s
employment with the Company or any Subsidiary for any reason, the Participant
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way evidencing (in whole or in part) Confidential Information relating to the
business of the Company and its Subsidiaries and Affiliates. The Participant
further agrees that the Participant will not retain or use for the Participant’s
account at any time any trade names, trademark, or other proprietary business
designation used or owned in connection with the business of the Company or its
Subsidiaries or Affiliates.
(c)    The Participant acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section
6, or Section 4 or 5 above, would be inadequate and, in recognition of this
fact, the Participant agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond (or other security other than any mandatory minimum or nominal bond or
security), shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction, or
any other equitable remedy which may then be available.
7.    Taxes.
(a)    This Section 7(a) applies only to (a) all Participants who are U.S.
employees, and (b) to those Participants who are employed by a Subsidiary of the
Company that is obligated under applicable local law to withhold taxes with
respect to the settlement of the Market Share Units. Such Participant shall pay
to the Company or a designated Subsidiary, promptly upon request, and in any
event at the time the Participant recognizes taxable income, or withholding of
employment taxes is required, with respect to the Market Share Units, an amount
equal to the taxes the Company determines it is required to withhold under
applicable tax laws with respect to the Market Share Units. The Participant may
satisfy the foregoing requirement by making a payment to the Company in cash or,
with the approval of the Plan administrator, by delivering already owned
unrestricted shares of Common Stock or by having the Company withhold a number
of shares of Common Stock in which the Participant would otherwise become vested
under this Agreement, in each case, having a value equal to the maximum amount
of tax permitted to be withheld that will not result in adverse financial
accounting consequences to the Company. Such shares shall be valued at their
fair market value on the date as of which the amount of tax to be withheld is
determined.

7



--------------------------------------------------------------------------------




(b)    The Participant acknowledges that the tax laws and regulations applicable
to the Market Share Units and the disposition of the shares following the
settlement of Market Share Units are complex and subject to change.
8.    Securities Laws Requirements. The Company shall not be obligated to
transfer any shares following the settlement of Market Share Units to the
Participant free of a restrictive legend if such transfer, in the opinion of
counsel for the Company, would violate the Securities Act of 1933, as amended
(the “Securities Act”) (or any other federal or state statutes having similar
requirements as may be in effect at that time).
9.    No Obligation to Register. The Company shall be under no obligation to
register any shares as a result of the settlement of the Market Share Units
pursuant to the Securities Act or any other federal or state securities laws.
10.    Market Stand-Off. In connection with any underwritten public offering by
the Company of its equity securities pursuant to an effective registration
statement filed under the Securities Act for such period as the Company or its
underwriters may request (such period not to exceed 180 days following the date
of the applicable offering), the Participant shall not, directly or indirectly,
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any of the Market
Share Units granted under this Agreement or any shares resulting the settlement
thereof without the prior written consent of the Company or its underwriters.
11.    Protections Against Violations of Agreement. No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Market Share Units by any holder
thereof in violation of the provisions of this Agreement or the Certificate of
Incorporation or the Bylaws of the Company, will be valid, and the Company will
not transfer any shares resulting from the settlement of Market Share Units on
its books nor will any of such shares be entitled to vote, nor will any
dividends be paid thereon, unless and until there has been full compliance with
such provisions to the satisfaction of the Company. The foregoing restrictions
are in addition to and not in lieu of any other remedies, legal or equitable,
available to enforce such provisions.
12.    Rights as a Stockholder. The Participant shall not possess the right to
vote the shares underlying the Market Share Units until the Market Share Units
have been settled in accordance with the provisions of this Agreement and the
Plan.
13.    Survival of Terms. This Agreement shall apply to and bind the Participant
and the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors. The terms of Sections
4, 5 and 6 shall expressly survive the forfeiture of the Market Share Units and
this Agreement.

8



--------------------------------------------------------------------------------




14.    Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the Participant’s attention at the mailing address set forth on
the signature page of this Agreement (or to such other address as the
Participant shall have specified to the Company in writing) and, if to the
Company, to the Company’s office at 2366 Bernville Road, Reading, Pennsylvania
19605, Attention: General Counsel (or to such other address as the Company shall
have specified to the Participant in writing). All such notices shall be
conclusively deemed to be received and shall be effective, if sent by hand
delivery, upon receipt, or if sent by registered or certified mail, on the fifth
day after the day on which such notice is mailed.
15.    Waiver. The waiver by either party of compliance with any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by such
party of a provision of this Agreement.
16.    Authority of the Administrator. The Plan Administrator, which is the
Company’s Compensation Committee, shall have full authority to interpret and
construe the terms of the Plan and this Agreement. The determination of the
administrator as to any such matter of interpretation or construction shall be
final, binding and conclusive.
17.    Representations. The Participant has reviewed with his or her own tax
advisors the applicable tax (U.S., foreign, state, and local) consequences of
the transactions contemplated by this Agreement. The Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents. The Participant understands that he (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Agreement.
18.    Investment Representation. The Participant hereby represents and warrants
to the Company that the Participant, by reason of the Participant’s business or
financial experience (or the business or financial experience of the
Participant’s professional advisors who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant’s own
interests in connection with the transactions contemplated under this Agreement.
19.    Entire Agreement; Governing Law. This Agreement and the Plan and the
other related agreements expressly referred to herein set forth the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same agreement. The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of this Agreement. This Agreement shall

9



--------------------------------------------------------------------------------




be governed by, and construed in accordance with, the laws of the Commonwealth
of Pennsylvania, USA.
20.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.
21.    Amendments; Construction. The Plan administrator may amend the terms of
this Agreement prospectively or retroactively at any time, but (unless otherwise
provided under Section 16 of the Plan) no such amendment shall impair the rights
of the Participant hereunder without his or her consent. To the extent the terms
of Section 4 above conflict with any prior agreement between the parties related
to such subject matter, the terms of Section 4, to the extent more restrictive,
shall supersede such conflicting terms and control. Headings to Sections of this
Agreement are intended for convenience of reference only, are not part of this
Market Share Units and shall have no effect on the interpretation hereof.
22.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understand the terms and
provision thereof, and accepts the shares of Market Share Units subject to all
the terms and conditions of the Plan and this Agreement. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Agreement.

10



--------------------------------------------------------------------------------




23.    Miscellaneous.
(a)    No Rights to Grants or Continued Employment. The Participant acknowledges
that the award granted under this Agreement is not employment compensation nor
is it an employment right, and is being granted at the sole discretion of the
Company’s Compensation Committee. The Participant shall not have any claim or
right to receive grants of Awards under the Plan. Neither the Plan or this
Agreement, nor any action taken or omitted to be taken hereunder or thereunder,
shall be deemed to create or confer on the Participant any right to be retained
as an employee of the Company or any Subsidiary or other Affiliate thereof, or
to interfere with or to limit in any way the right of the Company or any
Affiliate or Subsidiary thereof to terminate the employment of the Participant
at any time.
(b)    No Restriction on Right of Company to Effect Corporate Changes. Neither
the Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.
(c)    Assignment. The Company shall have the right to assign any of its rights
and to delegate any of its duties under this Agreement to any of its Affiliates.
(d)    Adjustments. The Market Share Units shall be adjusted or terminated as
contemplated by Section 16(a) of the Plan, including, in the discretion of the
Compensation Committee, rounding to the nearest whole number of Market Share
Units or shares of common stock, as applicable.
(a)    Clawback Policy. The Market Share Units and any shares of Common Stock
delivered in settlement of the Market Share Units shall be subject to the terms
of the clawback policy adopted by the Board of Directors (as such policy may be
amended from time-to-time).
24.    Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the receipt of any benefits under this Agreement as a result of a
termination of employment shall be subject to satisfaction of the condition
precedent that the Participant undergo a “separation from service” within the
meaning of Treas. Reg. § 1.409A-1(h) or any successor thereto. In addition, if a
Participant is deemed to be a “specified employee” within the meaning of that
term under Code Section 409A(a)(2)(B), then with regard to any payment or the
provisions of any benefit that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior

11



--------------------------------------------------------------------------------




to the earlier of (i) the expiration of the six (6) month period measured from
the date of the Participant's “separation from service” (as such term is defined
in Treas. Reg. § 1.409A-1(h)), or (ii) the date of the Participant's death (the
“Delay Period”). Within ten (10) days following the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Participant in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.
[REST OF PAGE LEFT INTENTIONALLY BLANK]

12



--------------------------------------------------------------------------------






THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT
UNLESS SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS
SUBSEQUENT TO THE DATE OF GRANT SET FORTH BELOW. IN ADDITION, THIS AGREEMENT
SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT IF THE STOCKHOLDERS
OF THE COMPANY DO NOT APPROVE THE PLAN AT THE ANNUAL MEETING OF STOCKHOLDERS IN
JULY, 2015.
BY SIGNING THIS AGREEMENT, THE PARTICIPANT IS HEREBY CONSENTING TO THE USE AND
TRANSFER OF THE PARTICIPANT’S PERSONAL DATA BY THE COMPANY TO THE EXTENT
NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS AGREEMENT.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.
 
 
 
ENERSYS
 
 
By:
 
 
Name:
 
John D. Craig
Title:
 
Chairman, President & CEO
 
PARTICIPANT
 
By:
 
 
Name:
 
 
Address:
 
 
 
 
 
 
 
 

Date of Grant: __________


Number of Shares of Market Share Units: _______
 

13

